25234900
		



                                       
                             NUMBER 13-14-00065-CV
                                       
                               COURT OF APPEALS
                                       
                         THIRTEENTH DISTRICT OF TEXAS
                                       
                           CORPUS CHRISTI - EDINBURG
                                       
                               4762517780000000
                       IN RE WALKER & TWENHAFEL, LLP
                                       
000001778000
                       On Petition for Writ of Mandamus
                        and Motion for Emergency Stay.

000001778000
                                     ORDER
                                       
        Before Chief Justice Valdez and Justices Benavides and Longoria
                               Per Curiam Order
                                       
Relator, Walker & Twenhafel, LLP, filed a petition for writ of mandamus and motion for emergency stay in the above cause on February 3, 2014.  That same day, the real party in interest, Roman Geronimo Martinez, filed a response to the motion for emergency stay.  
The Court, having examined and fully considered the motion for emergency stay and the response thereto, is of the opinion that the motion should be CARRIED WITH THE CASE pending further order of this Court.  See Tex. R. App. P. 52.10(b) ("Unless vacated or modified, an order granting temporary relief is effective until the case is finally decided.").  By his response to the motion for emergency stay, Martinez asserted that he would file his response to the petition for writ of mandamus with the Court on or before Friday, February 7, 2014.  The Court requests that Martinez file his response on or before the expiration of the business day on February 7, 2014.  See id. R. 52.4, 52.8.  
IT IS SO ORDERED.		

								PER CURIAM




Delivered and filed the
4th day of February, 2014.